Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-14-00084-CV

            Vanessa Jordan HARWOOD, William Crosby Harwood, and Donna Harwood,
                                      Appellants

                                                   v.

                         GUADALUPE-BLANCO RIVER AUTHORITY,
                                      Appellee

                    From the 25th Judicial District Court, Guadalupe County, Texas
                                    Trial Court No. 12-0134-CV-A
                             Honorable W.C. Kirkendall, Judge Presiding

PER CURIAM

Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: May 21, 2014

DISMISSED FOR WANT OF PROSECUTION

           Appellants appeal the trial court’s order of dismissal signed January 3, 2014. Appellants’

brief was due April 7, 2014. Neither the brief nor a motion for extension of time was filed. On

April 17, 2014, we ordered appellants to file, not later than April 28, 2014, their appellants’ brief

and a written response reasonably explaining their failure to timely file the brief. We advised

appellants that if they failed to file a brief and the written response by the date ordered, or a proper

motion to extend time to file the brief by April 28, 2014, we would dismiss the appeal for want of
                                                                                    04-14-00084-CV


prosecution. See TEX. R. APP. P. 38.8(a). Appellants have not filed a brief or the written response

ordered by the court, or a motion to extend time to file the brief.

       We therefore order this appeal dismissed for want of prosecution. We further order that

appellee Guadalupe-Blanco River Authority recover its costs of this appeal from appellants

Vanessa Jordan Harwood, William Crosby Harwood, and Donna Harwood.


                                                  PER CURIAM




                                                 -2-